PER CURIAM.
Possession of a firearm while engaged in a criminal offense is not a necessarily-lesser-included offense of first-degree murder, and therefore, the separate convictions of the defendant for those crimes are affirmed. See State v. Boivin (Fla.1985) (Case No. 64,368, opinion filed August 29, 1985) (possession of a firearm during commission of a felony, first-degree murder); State v. Baker, 456 So.2d 419 (Fla.1984) (use of a firearm during commission of a felony, first-degree murder); State v. Gibson, 452 So.2d 553 (Fla.1984) (on rehearing) (use or display of a firearm during commission of a felony, armed robbery).
Affirmed.